Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00525-CV

Victor SOZA, PAM Transport, Inc., PAM Cartage Carriers LLC f/k/a PAM Dedicated Services,
                       Inc., PAM Transportation Service, Inc.,
                                      Appellants

                                              v.

   Martha GUADALAJARA, Individually and as Representative of the Estate of Roberto
Guadalajara-Garza and as Next Friend of Roberto Ivan Guadalajara, Eduardo Guadalajara, Isaul
 Guadalajara, and Kimberly Guadalajara, Minors, Edelberto Guadalajara & Maria Del Carmen
                                        Guadalajara,
                                         Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 10-06-25301-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED. All costs
are ORDERED assessed against the party who incurred them.

       SIGNED March 5, 2014.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice